DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 3, 8-9, 11-13, 16 & 18 are objected to because of the following informalities:
Claim 3 recites the limitation “the amount of current”  in line 3, should correctly be changed to ---an amount of current---, to provide proper antecedent basis.
Please do the same for claim 18.
Claim 8 recites the limitation “a control signal” in line 8, should correctly be changed to ---control signals---, to provide proper antecedent basis.
Claim 8 recites the limitation “differential output signals” in line 6, should correctly be changed to ---differential output signal---, to provide proper antecedent basis.
Claim 9 recites the limitation “a differential signal generator”  in line 3, should correctly be changed to ---the differential signal generator---, to provide proper antecedent basis.
Claim 11 recites the limitations “generating control signals to the two or more output control systems” should correctly be  changed to ---generating the control signals to the two or more output control elements---, to provide proper antecedent basis.
Claim 12 recites the limitations “the two or more output control systems”  in line 1, should correctly be ---the two or more output control elements---, to provide proper antecedent basis. And do the same for claims 13 & 16. Appropriate correction is/are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 13  & 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation” low input power levels” in line 3, “low input power levels” in line 6, “high input power levels” in line 10. It is not clear as to how the single servo control loop would configure to in response to low / medium / high input power levels since the single servo control loop appears receiving output signal of the differential signal generator as can be seen from Fig. 3 of the application and provide control signal, current sink, gain control in order to control elements 336, 316 and 320 of Fig. 3. And “the input power” in lines 5, 7-8 & 11. It is not clear from the language whether “the input power” is the same as “low input power levels", "medium input power levels" and/or "high input power levels”, and further it is not clear if the input power is the power of the input signal or not. And also cites the limitations "the reference voltage" in lines 8 & 12.  There is insufficient antecedent basis for this limitation in the claim. Clarification and/or appropriated correction is required.
Claim 10 & 13 are rejected in the similarly manner as discussed above in claim 7.
Claim 17 recites the limitation “control system” in line 1. It is not clear which control system (or element) is being referred from the two or more control system (or element) from claim 11. Clarification and/or appropriated correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-12 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piepenstock et al (hereinafter, Piepenstock) (US 8970300 B2).
As per claim 1:
Piepenstock discloses in Fig. 1 a single servo control loop and amplifier for amplifier output signal control with low signal distortion and reasonable DC operating conditions comprising: 
an amplifier  (e.g. amplifier 16) configured to receive an input signal (see terminal 12) on an amplifier input and generate an amplified signal on an amplifier output (see signals 14a, 14b); a differential signal generator (e.g. amplifier 4) configured to receive and process the amplified signal and generate differential output signals; 
a single servo control loop (e.g. a loop that include amplifier 30) configured to receive the differential output signal and generate a gain control signal (see signal AGC) and a current sink control signal (see a signal that provide to a transistor MS1); a gain control system (see elements MRF1 and MRF2) configured to receive the gain control signal and, responsive thereto, control a gain of the amplifier; and a current sink (e.g. transistor MS1, and noted the drain terminal of the transistor MS1 being connected to an input terminal of amplifier 16) configured to receive the current sink control signal and, responsive thereto, draw current from the amplifier input.
As per claim 2:
Piepenstock discloses in Fig. 1 the gain control system comprises a soft-switched automatic gain control device (e.g. switches  MRF1, MRF2) configured to receive the amplifier input, the amplifier output, and the gain control signal.
As per claim 3:
Piepenstock discloses in Fig. 1 the current sink (transistor MS1) comprises a fast input DC current sourcing mechanism that draws current away from the PID-20-0044/USamplifier input such that an amount of current drawn away from the amplifier input is based on the current sink control signal.
As per claim 4:
Piepenstock discloses in Fig. 1 the differential signal generator comprises one (see amplifier 4) or more operational amplifier, at least one of which receives a control signal (see signal I4) from the single servo control loop.
As per claim 5:
Piepenstock discloses in Fig. 1 the amplifier (amplifier 16) is a transimpedance amplifier (see column 4, lines 10-15).
As per claim 6:
Piepenstock discloses in Fig. 1 the single servo control loop comprises one or more control loop amplifiers (a control loop that include an amplifier 30).
As per claim 8:
Piepenstock discloses in Fig. 1 a single servo control loop for amplifier output signal control with low signal distortion and reasonable DC operating conditions comprising: 
an amplifier (e.g. amplifier 16) configured to receive an input signal (e.g. signal at terminal 12) on an amplifier input and generate an amplified signal on an amplifier output (e.g. output signal of the amplifier 16); 
a differential signal generator (e.g. amplifier 4) configured to receive and process the amplified signal and generate differential output signal (e.g. output differential signal of amplifier 4); 
a single control loop (e.g. a loop that includes an amplifier 30 being used to control elements 10a, 10b and control amplifier 4 via element 20) configured to receive and process the differential output signal to generate a control signals which are provide to output power control elements configured to dynamically reject or adjust the output common mode while maintaining low signal distortion and reasonable DC operating conditions over a range of input power levels to the amplifier. 
As per claim 9:
Piepenstock discloses in Fig. 1 the output control elements comprise: the differential signal generator (e.g. an amplifier 4) with amplification connected to the output of the amplifier (e.g. amplifier 16); an automatic gain control (AGC) element  (elements MRF1, MRF2) connected to the amplifier; and a current sink (e.g. transistor MS1) connected to the input of the amplifier (amplifier 16).
As per claim 11:
Piepenstock discloses in Fig. 1 a method for controlling an output common mode rejection or adjustment of an amplifier system with low signal distortion reasonable DC operating conditions over various input power levels comprising: 
providing, as part of the amplifier system, an amplifier (e.g. amplifier 16), a control loop (e.g. a loop that include amplifier 30) monitoring changes in output common mode, and the amplifier and control loop which are controlled by control signals (see control signals AGC, I4, and OC) from the control loop; 
receiving an input signal having various input power levels; amplifying the input signal with the amplifier (e.g. amplifier 16); 
monitoring (see control loop that include amplifier 30) one or more aspects of the output of the amplifier system; responsive to changes in the output common mode of the amplifier system, 
generating control signals to the two or more output control elements (see element 16, transistor MS1); responsive to the control signals performing one or more of the following with the two or more output control elements: reducing the input current to the amplifier; and adjusting the gain of the amplifier (amplifier 16).
As per claim 12:
Piepenstock discloses in Fig. 1 the two or more output control elements comprises two or more of the following: a fast input DC current sourcing device (e.g. transistor MS1), a soft-switched AGC (e.g. transistors MRF1, MRF2), and differential signal generator (e.g. amplifier 4) configured with operational amplifiers.
As per claim 14:
Piepenstock discloses in Fig. 1 the output of the amplifier system is a differential signal comprising an outP signal (e.g. signals 4a) and an outN signal (e.g. signal 4b), and the monitoring the output of the amplifier system comprises determining the difference in common mode between an outP and an outN signal.
As per claim 15:
Piepenstock discloses in Fig. 1 adjusting the gain of the amplifier comprises one or more of the control signals adjusting a resistance of a transistor (e.g. transistors MRF1, MRF2) in an automatic gain control device that is connected to the amplifier.
As per claim 16:
Piepenstock discloses in Fig. 1 when the input power level exceeds a predetermined level, one or more of the output control elements draws input current away from the amplifier (as can be seen from Fig. 1, where control loop being control transistor MS1 where drain terminal of transistor MS1 being connected to input of amplifier 16).
As per claim 17 is understood:
Piepenstock discloses in Fig. 1 the two or more output control elements comprise a soft-switched automatic gain control device (e.g. transistors MRF1, MRF2) configured to receive the amplifier input, the amplifier output, and the gain control signal (e.g. signal AGC).
As per claim 18: 
Piepenstock discloses in Fig. 1 the current sink (e.g.  transistor MS1) comprises a fast input DC current sourcing mechanism that draws current away from the amplifier input such that an amount of current drawn away from the amplifier input is based on the current sink control signal.
As per claim 19:
Piepenstock discloses in Fig. 1 the differential signal generator (e.g. amplifier 4) comprises an operational amplifier, at least one of which receives a control signal from the single servo control loop.
As per claim 20:
Piepenstock discloses in Fig. 1 the amplifier is a transimpedance amplifier (see column 4, lines 10-15).
CWM-W-14893_v329PATENTW&M Matter No: MACOM.0171P
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843